                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     No. 5:18-CR-242-1-FL

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
       v.                                       )                      ORDER
                                                )
                                                )
 ROBERT MCKINSEY WILDER.                        )




       This matter came before the Court on the defendant's unopposed motion to continue

arraignment in this matter. For good cause shown, the motion is GRANTED, and the arraignment

is continued to February 12, 2019, term in New Bern.

       The court finds that the ends of justice served by granting this continuance outweigh the best

interests of the public and defendant in a speedy trial. The period of delay necessitated by this

continuance is excluded from Speedy Trial Act computation pursuant to 18 U.S.C. § 3161(h)(7)(A).

       SO ORDERED, this 14th day of November, 2018.




                                              United States Magistrate Judge
